       Case: 1:19-cv-01867-SO Doc #: 16 Filed: 08/21/20 1 of 2. PageID #: 87




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JEFFREY KOZMA,                                      )
                                                    )   CASE NO. 1:19-CV-01867
               Plaintiff,                           )
                                                    )   JUDGE SOLOMON OLIVER, JR.
       v.                                           )
                                                    )   ORDER   OF  DISMISSAL WITH
THE CITY OF CLEVELAND,                              )   PREJUDICE AND APPROVAL OF
                                                    )   SETTLEMENT
               Defendant.                           )
                                                    )


       This matter is before the Court on the Parties’ Joint Motion for Approval of Settlement

and Stipulation of Dismissal with Prejudice (“Joint Motion”) pursuant to § 16(b) of the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b). The Joint Motion asks the Court to

approve, as fair and reasonable, the proposed Settlement reached by the Parties and

memorialized in the Settlement Agreement and General Release (“Release”) attached to the Joint

Motion as Exhibit A.

       Having reviewed the Joint Motion, the Release, and the pleadings and papers on file in

this Action, and for good cause established therein, the Court enters this Stipulated Order and

Final Judgment approving the Settlement, and the Release as follows:

       1.      The captioned Lawsuit asserts wage-and-hour claims under the FLSA, 29 U.S.C.

§§ 201-219, on behalf of Plaintiff Jeffrey Kozma.

       2.      The Court finds that the proposed Settlement is fair and reasonable and satisfies

the standard for approval under § 16(b) of the FLSA, 29 U.S.C. § 216(b).

       3.      The Court approves the Release, and orders that the Settlement be implemented

according to the terms and conditions of the Release and as directed herein.
       Case: 1:19-cv-01867-SO Doc #: 16 Filed: 08/21/20 2 of 2. PageID #: 88




       4.     The Court dismisses the claims of Plaintiff with prejudice, each Party to bear its

own costs, and hereby enters final judgment. The Court finds there is no just reason for delay

and directs the Clerk of the Court to enter this Stipulated Order and Final Judgment immediately.

       5.     The Court retains jurisdiction over the Action to enforce the terms of the

Settlement.



                                            IT IS SO ORDERED:




        August 21, 2020
Date: _________________________             /S/ SOLOMON OLIVER, JR.
                                          ___________________________________
                                          SOLOMON OLIVER, JR.
                                          UNITED STATES DISTRICT JUDGE



                                            SO STIPULATED:


NILGES DRAHER LLC                                ZASHIN & RICH CO., L.P.A.

s/ Hans A. Nilges (via email consent 8.21.20)    s/ Patrick M. Watts
Hans A. Nilges (0076017)                         Michele L. Jakubs (0071037)
hans@ohlaborlaw.com                              mlj@zrlaw.com
7266 Portage St., N.W., Suite D                  Patrick M. Watts (0075099)
Massillon, Ohio 44646                            pmw@zrlaw.ccom
T: 330/470-4428                                  950 Main Ave., 4th Floor
F: 330/754-1430                                  Cleveland, OH 44113
                                                 T: 216/696-4441
Christopher J. Lalak (0090079)                   F: 216/696-1618
clalak@ohlaborlaw.com
614 W. Superior Ave., Suite 614                  Counsel for Defendant
Cleveland, Ohio 44113
T: 216/230-2955

Counsel for Plaintiff
